EXAMINER’S COMMENT
	This allowance is in response to the after final amendment filed August 15, 2022 by which claims 1 and 5 were amended and claims 3, 4, 7, and 8 were canceled. In particular, Applicant has incorporated the allowable subject of claims 4 and 8 (including intervening claims 3 and 7, respectively) into independent claims 1 and 5, respectively. 
It is noted that the canceled claims improperly contain text that is lined through, i.e., canceled claims should not contain text but rather contain a status identifier of “(canceled)” with no text present. The Examiner acknowledges, that based on the amendment to claims 1 and 5, that claims 3, 4, 7, and 8 are intended to be canceled.

      Application Data Sheet
It is noted that the information provided on the Application Data Sheet, filed October 28, 2021, is incorrect. Under the heading “Domestic Benefit”, Applicant has improperly listed the U.S. Patent No. associated with parent Application No. 14/308,381, as “1103771”, where such Patent No. should be listed as --11,033,771--. The correct Patent No. is listed on the Bib Data Sheet, filed in this Application No. 17/304,016.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
In line 23 of claims 1 and 5, “said” (before “first”) has been changed to --a--, to correct lack of antecedent basis of this element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




September 6, 2022